 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590United Insurance Company of America and United Food and Commercial Workers International Union, AFLŒCIO, CLC.  Cases 12ŒCAŒ19979 and 12ŒCAŒ20016 September 29, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On March 6, 2000, Administrative Law Judge William N. Cates issued the attached bench decision.  The Gen-eral Counsel filed exceptions and a supporting brief.  The Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Michael Maiman, Esq., for the General Counsel. Michael I. Richardson, Esq., for the Respondent. R. David Stocks, Representative, for the Charging Party. BENCH DECISION STATEMENT OF THE CASE WILLIAM N. CATES, Administrative Law Judge.  This is an issuance of warnings and placing on probation case.  At the close of trial proceedings conducted in Tampa, Florida, on Feb-ruary 10 and 11, 2000, and after reviewing pretrial briefs and hearing oral argument by counsel for the General Counsel (Government counsel) and counsel for United Insurance Com-pany of America (Company counsel), I issued a Bench Deci-sion pursuant to Section 102.35(a)(10) of the National Labor Relations Board™s Rules and Regulations, setting forth findings of fact and conclusions of law, including my ultimate conclu-sion that the complaint lacked merit and should be dismissed. For the reasons (including credibility determinations) stated by me on the record at the close of the trial, I found the Com-pany did not violate the National Labor Relations Act (the Act) when on or about December 28, 1998, it issued warning notices to its employees Edward C. (Bud) Russell and Jeffery Last-inger, placed them on probation for 1 year and prohibited them from participation in company incentive recognition such as regional trips and the president™s club.  Accordingly, I dis-missed the complaint.                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. I certify the accuracy of the portion of the transcript, as cor-rected,1 pages 366 to 396, containing my Bench Decision, and I attach a copy of that portion of the transcript, as corrected, as ﬁAppendix A.ﬂ Exceptions may now be filed in accordance with Section 102.46 of the National Labor Relations Board™s Rules and Regulations, but if they are not timely or properly filed, Section 102.48 provides that my Bench Decision shall automatically become the National Labor Relations Board™s Decision and Order. CONCLUSION OF LAW The Company is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act, and has not violated the Act in any manner alleged in the complaint. On these conclusions of law, and on the entire record, I issue the following recommended2 ORDER The complaint is dismissed.  APPENDIX A BENCH DECISION 366 JUDGE CATES: On the record. WILLIAM N. CATES, Administrative Law Judge.  I heard these cases in trial proceedings conducted in Tampa, Florida, on February 10 and 11, 2000. I have heard oral argument by Government counsel and Company counsel.  I received pretrial briefs from Government counsel and Company counsel, which I have considered. I am issuing this Bench Decision pursuant to Section 102.35(a)(10) of the National Labor Relations Board™s Rules and Regulations.  In so doing, I shall set forth findings of fact and conclusions of law.  These cases are in the matter of United Insurance Company of America, hereinafter the Company, and United Food and Commercial Workers International Union, AFLŒCIO, CLC, hereinafter the Union, in Cases 12ŒCAŒ19979 and 12ŒCAŒ20016. These are unfair labor practice cases prosecuted by the Na-tional Labor Relations Board™s General Counsel, acting through the Regional Director for Region 12 of the National Labor Re-lations Board, hereinafter Board, following an investigation by Region 12™s staff. The Regional Director for Region 12 of the Board issued an Order Consolidating Cases, Consolidated  1 I have corrected the transcript pages containing my Bench Decision and the corrections are as reflected in the attached appendix B. [Omit-ted from publication.] 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses. 332 NLRB No. 57  UNITED INSURANCE CO. OF AMERICA 591367 Complaint and Notice of Hearing, hereinafter Complaint, on 
September 29, 1999, against the Company based on unfair la-
bor practice charges filed by the Union in Case 12ŒCAŒ19979 
on March 10, 1999, and in Case 12ŒCAŒ20016 on March 22, 
1999. The charge in Case 12ŒCAŒ19979 was amended on July 28, 
1999, and the charge in Case 12ŒCAŒ20016 was amended on 
June 17, 1999 and again on July 28, 1999. 
Specifically, the Complaint alleges the Company issued 
warning notices to its employees Edward C. (Bud) Russell, 
hereinafter Russell, and Jeffrey Las
tinger, hereinafter Lastinger, 
and placed these two employees on probation for one year ef-
fective from December 3, 1998, to December 3, 1999, and pro-
hibited these two employees from participating in Company 
incentive recognition programs such as Company regional trips 
and the Company™s President™s Club. 
It is alleged the Company took the action it did against these 
two employees because Russell and Lastinger joined and as-
sisted the Union and engaged in concerted activities, and to 
discourage employees from engaging in these activities. 
It is also alleged the Compan
y took the action it did against 
these two employees because they gave testimony to the Board 
in the form of affidavits, and  
368 because Lastinger filed an unfair labor practice charge against 
the Company in Case 12ŒCAŒ19391. 
It is alleged the Company™s actions constitute unfair labor 
practices within the meaning of 
Section 8(a)(1), (3) and (4) of 
the National Labor Relations Act, as amended, hereinafter Act. 
In its answer to the complaint, as well as admissions made at 
trial, the Company admits the Board™s jurisdiction is properly 
invoked and that the Union is a labor organization within the 
meaning of the Act. 
Specifically it is admitted the Company is an Illinois corpo-
ration with offices and places
 of business located throughout 
the United States, including an 
office and place of business located at all material times herein, until on or about October 

1998, in St. Petersburg, Florida, and at all material times since 
on or about October 1998, in Brad
enton, Florida, herein called 
the St. Petersburg District Office
, and has been engaged in the 
sales and servicing of insurance products. 
During the twelve months preceding the issuance of the 
Complaint herein, the Company,
 in conducting its business 
operations, derived gross revenues in excess of $500,000. 
369 During that same time, the Company purchased and received 
at its statewide Florida facilities, goods valued in excess of 
$50,000 directly from points outsi
de the State of Florida. 
The evidence establishes the parties admit and I find the 
Company is an Employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
The evidence establishes, the parties admit, and I find the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
This case, as in mo
st cases, requires some credibility resolu-
tions or, stated somewhat differently, I will rely on certain tes-

timony, a result of which will be to reject other testimony. 
In arriving at my credibility resolutions, I carefully observed 
the witnesses as they testified, and I have utilized such in arriv-
ing at the facts herein.  I have also considered each witness™ 
testimony in relation to other witness™ testimony and in light of 
exhibits presented here. 
If there is any evidence that might seem to contradict the 
credited facts I set forth, I have not ignored such evidence but, 
rather, have discredited or reject
ed it as not reliable or trustwor-
thy.  I have 
370 considered the entire record in arriving at the facts here. 
There are certain facts somewh
at of a background nature and 
some of a more essential nature 
that for the greater part are not 
disputed in this case. 
First, the two individuals, of whom it is alleged that the 
Company committed unfair labor practices against, are both 
long term, exemplary employees of the Company. 
It is also undisputed that both of these individuals, meaning 
Russell and Lastinger, supported the Union™s efforts at the Company.  Both were known to 
management to have supported 
the Union. 
And more specifically, District Manager O™Brian specifically 
knew of both employees™ support for the Union. 
The Company knew, as well as District Manager O™Brian, in 
particular, that Lastinger had 
filed a National Labor Relations 
Board type unfair labor practice charge against the Company as 
an individual, and that case was settled with the settlement 
agreement being approved by the Regional Director for Region 
12 of the Board on or about September 2, 1998. 
It is also undisputed that the Union activity, either in the 
form of organizational activity or 
371 related types of activity, or negotiating relations between the 
Company and the Union has been commenced and/or ongoing 
at all times material to this case. The crux of the case is cen-
tered around or revolves from two pieces of business, meaning 
insurance type business, that wa
s generated by and/or involved 
the two individuals named as 
alleged discriminatees in the 
Complaint, namely Russell and Lastinger. 
Those will be dealt with in length as we proceed through the 
facts of the case. 
Again, before I get into more specific Union related activi-
ties by the two individuals, it is
 undisputed on this record that 
Lastinger is the one who brought the Union involvement to the 

Company, and that he did so, based on his testimony, in either 
late 1996 or early 1997. 
Further, it is without issue, based on General Counsel Ex-
hibit Number 2, that a Certification of Representative issued for 
the applicable employees herein 
by the Regional Director for 
Region 12 of the Board on February 26th, 1998. 
Further, as I indicated earlier,
 it is undisputed that Lastinger 
filed a charge against the Company as an individual in Case 

12ŒCAŒ19391, which was settled, and the Regional Director 
approved the settlement on 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592372 September 2, 1998. 
Further, it is undisputed that 
Russell was and continues to be 
on the Union negotiating committee that is negotiating or at-
tempting to negotiate an agreement between the Company and 
the Union for the employees herein. 
It is likewise undisputed that the two individuals involved 
herein were notified on December the 28th, 1998 that they had 
been placed on probation for one year, effective from Decem-
ber 3, 1998 to December 3, 1999. 
Although further stipulated to by the parties that the indi-
viduals had Union activity and that the Company was aware of 
that activity, I shall highlight some of the additional evidence 
that indicates the individuals™ support of the Union and the 
Company™s knowledge of that. 
I have already made reference to
 certain of Lastinger™s testi-
mony and/or exhibits with respect to his Union activities. 
Further indications of the know
ledge of the Union activities 
of Lastinger is demonstrated by
 a meeting Lastinger had with District Manager O™Brian that 
took place sometime after Last-inger returned to work from disability. 
373 Lastinger testified he went on 
disability June 11, 1997.  He 
had a heart attack on or about June 13, 1997, but returned to 
work on or about September 15, 1997. 
Upon his return to work, he and District Manager O™Brian 
had a meeting in which District Manager O™Brian suggested 
certain work Lastinger could take
, the job that he previously 
had, or he would offer him the work in and around the Arcadia, 
Florida area, which was a block of work referred to sometimes 
in this trial as a book of work that would cover a larger area and 
be more revenue generating than he previously had. 
Either in that meeting or one that happened shortly thereaf-
ter, District Manager O™Brian stated to Lastinger that with his 
heart attack he, perhaps, should not be shop steward for the Union, that he might want to find some position or job that had 
less tension with it. 
As I have noted earlier, Russell had involvement with the 
Union that the Company stipulates knowledge about.  Most 
particular is Russell™s involvement on the Union™s negotiating 
committee. Further, Russell and 
District Manager O™Brian had 
a conversation that perhaps took place in early 1998, in 
374 which the two of them discussed various items about the opera-
tion, function and procedures of the Company, and how the 
Company and its employees should be focused. 
And in that meeting, District Manager O™Brian indicated that 
under a worse case scenario, the Company President might well 
close the St. Petersburg District Office, or that the Union could 
go on a strike. 
So it is clear beyond question that the two individuals herein 
had Union activity and the Company was fully aware of that 
Union activity. 
It is likewise certain the Company knew and was fully aware 
that a charge had been filed by Lastinger and that the charge 
was processed through the Board™s normal processes until it 
reached a settlement  on the dates I have previously indicated. 
Next I turn to the somewhat critical facts that brought us to 
the place where we are today.  Those facts first came to light, 
perhaps, on or about the first part of October 1998, perhaps 
specifically on or about October the 8th, 1998, when two pieces 
of business for the Company came to the attention of manage-
ment that gives rise to the case herein. 
I shall start with the Company™s version of that particular 
meeting, simply because there was no one 
375 present that was not from the Company in either a manage-
ment™s position or as a clerical, which I believe was excluded 
from the appropriate unit. 
On or about that time in October of 1998, the Company, 
based on the testimony of Distri
ct Manager O™Brian, was in a 
bit of turmoil for a number of reasons. 
One was that they were short of support or clerical staff per-
sonnel.  They previously had tw
o employees, at least, if not 
more working in the office, one being a Ms. Rhodes, and the 
other perhaps being an employee by the name of Janis. 
One of those employees left the employment of the Com-
pany and it left essentially Ms. 
Rhodes taking care of the paper 
work in the office. 
The Company was also in the process or in the planning 
stages, or perhaps even in the accomplishment stages of mov-
ing their office from St. Petersburg, Florida, to someplace south 
of here. At any rate, District
 Manager O™Brian observed on that date 
that Ms. Rhodes was getting behind in the amount of work she 
had to do that day.   
And so District Manage
r O™Brian, as was his 
376 practice, asked if he could help
 or assist his office manager 
specifically 
referring to Ms. Rhodes
Šand she indicated 
that, yes, he could
. It ended up that District Mana
ger O™Brian was doing perhaps 
the simplest or easiest task to be performed in the office.  He 

was simply putting together policies with a copy of the applica-
tion for those policies. 
The procedure at this Company, when business is generated, 
is that two copies of the applica
tion, or at least two copies of 
the application are brought into the Company. 
One copy of the application is sent to the Company™s Home 
Office in Chicago, while a copy is retained in the office files in 
the District Office. 
Once the Company has approved and actually issued the pol-
icy, that policy is returned, 
usually on a Monday or a Wednes-
day, back to the St. Petersburg District Office. 
And it is the office practice to then get the remaining copy of 
the application, place it with th
e policy, and put both pieces of 
information in the agent™s box that actually generated or wrote 
the business. 
District Manager O™Brian testified he was  
 UNITED INSURANCE CO. OF AMERICA 593377 doing specifically that on the day in question, and noted, when 
putting the application for insurance coverage on the contents 
of a home, a mobile home in this
 case for Lastinger™s home, he 
noticed it was signed by Russell
, and Russell had indicated he 
had taken the action that appeared below his signature. 
O™Brian testified he knew that
 Lastinger™s mobile home was a five wheel mobile home.  He also testified he knew that it was 
out of the city or built up municipal area, and was out in a less 
populated area. 
And so that caused him to flag or set aside the policy and the 
application that was referring to 
the insurance coverage for the 
contents of the home owned by Lastinger. 
District Manager O™Brian stated
 that further in his placing 
the applications for insurance with the actual policies that had 
been issued, he noted a policy that had been written on the life 
of Robert Lastinger, which was the father of the Lastinger that 
is involved herein. 
District Manager O™Brian testified he knew that the father 
had health problems, and he knew that from more than one 
source.  That Agent Lastinger 
378 had stated, at least on one occasion that he had the same type 

heart problems his father had. 
Also, he knew that a previous policy had been issued involv-
ing the father, the elder Lastinger, that had indicated on the 
policy itself that he had problems
 that would warrant a special type of policy being issued. 
The previous type policy was referred to as a graded death 
benefit life insurance policy. So he knew for those reasons 
Agent Lastinger should have not
ed on the application for pol-icy, or at least attached a s
upporting document to indicate that 
the father, the elder Lastinger, had a health problem so that the 
Company could fully evaluate whether they wanted to insure 
this risk or not. 
Because the policy that he was matching up with the applica-
tion on October 8, was a whole life policy that made no indica-
tion of any health conditions or problems that would cause the 
Company not to issue a whole life unrestricted policy O™Brian 
was concerned. District Manager O™Brian testified he called the Home Of-
fice of the Company and spoke with Bill Koski, and asked him 
for guidance on what should be done with respect to what he 
perceived were irregularities in 
these two pieces of business. 
379 He testified that in both case
s Koski recommended and/or di-
rected he obtain additional information in the form of state-
ments from the agents, specifically from Lastinger about the 
status surrounding  his father. 
And from Russell whether, in fact, he had seen the property, 
meaning the five wheeler mobile
 home that Lastinger was liv-
ing in on the day the application was prepared, and whether he 

knew if it was, in fact, a mobile
 home or a home of some other 
nature. The individual that District Manager O™Brian spoke with, 
namely Bill Koski, at the time in question was the Vice Presi-
dent of Consumer Affairs for the Company, and also sat as one 
of approximately five or six members on the Market Conduct 
Committee. 
The evidence establishes the Company has a Market Con-
duct Committee that from time-to-time and perhaps once a 
week reviews business that has been written by various agents 
in all States that this Company 
does business in to ascertain if 
there has been compliance with the rules, guidelines and in-
structions of the Company with respect to good business for the 
Company. 
That is, whether the agents in the field are 
380 applying the standards and 
requirements and good business 
practices that the Company, its officers, and officials, and 
stockholders would want to take place. 
The matter of the life insurance policy on the elder Lastinger, 
and the insuring for casualty loss the contents of Lastinger™s 
mobile home, were reviewed by the committee in Chicago 
after the applications and rela
ted information that was sought 
was provided to the Market Conduct Committee in Chicago. 
That committee specifically felt that the guidelines, instruc-
tions and operating procedures of the Company had not been 
followed by Agents Russell and Lastinger, and it placed the 
employees on probation for one year, effective from December 
3, 1998 until December 3, 1999. 
Specifically, Russell was placed on probation for one year 
for his involvement in signing the application for coverage for 
the contents of Las
tinger™s mobile home. The Company found Russell had signed beneath the follow-
ing comments:  ﬁI, a certified Company representative, hereby confirm 
that I have inspected the property to be insured and it is in 

compliance with underwriting guidelines. 
381 ﬁI have asked the above questions of the proposed in-
sured at the described locatio
n and have accurately re-

corded the responses.ﬂ 
The Company committee determined that could not have 
been accurate because Russell knew Lastinger lived in a five 
wheel mobile home and there™s no mention of that fact, and that 
he knew the home was not located 
in the class district that was 
listed on the application for coverage. 
Lastinger was placed on probation by the committee because 
he had processed an application for life insurance on his father 
as a whole life insurance policy, without notation that his father 
had in the past been issued a graded death benefit insurance 
policy, and he knew his father 
had health related problems with 
no history of that appended to 
the application or otherwise 
made known to the Company.  
The committee, having made those determinations prepared 
letters to both of the individuals and dated them December 3, 
1998. Russell™s letter, which was presented to him on December 
28th, 1998, reads in pertinent part: 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594ﬁThis letter is notification th
at you are being placed on 
probation for a period of one year, December 3, 1998 
through December 3, 1999, for a violation of  
382 Rule Number 1C of the Company™s Market Conduct 
Rules. ﬁProbation will also include prohibition from Com-
pany incentive recognition, such as Regional Trips and 
President™s Club.   
ﬁIt is very important that all of the company underwrit-
ing rules and other company 
requirements are followed.  
Failure to adhere to them in the future, could result in ter-
mination of employment.ﬂ 
 And that was signed by Regional
 Vice President G. E. Mac-
Donald. Lastinger™s letter of the same date, given to him likewise on 
December the 28th, 1998 reads in pertinent part: 
 ﬁThis letter is notification th
at you are being placed on 
probation for a period of 1 year, December 3, 1998 
through December 3, 1999, for a violation of Rule Number 
1G and 1L Company™s Market Conduct Rules. 
ﬁProbation will also include prohibition from Com-
pany incentive recognition, such as Regional Trips and 

President™s Club. 
ﬁIt is very important that all of the company underwrit-
ing rules and other company 
requirements are followed.  
Failure to adhere to them in the future, could result in the 
termination of employment.ﬂ 
383 A brief meeting was had between 
Russell, Lastinger, District 
Manager O™Brian and a Mr. Murray on December the 28th, at 
which the two individuals were informed that disciplinary ac-
tion was being taken against them 
in the form I have just indi-
cated, and they were so notified. 
Those are the facts that establish the framework for the case 
herein. 
Before I go further and delve deeper into the individual tes-
timony of the two individuals and the responding action by the 
Company, let me state the legal principals which I will be ap-
plying in this case and how I will arrive at the conclusions I do, 
based on an application of facts and legal principles. 
In Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp., 462 U.S. 393 

(1983), the Board set forth its cau
sation test alleging violations of the Act that turn, as does the case herein, on employer moti-
vation. 
This causation test applies to Section 8(a)(4) allegations, as 
well as Section 8(a)(1) and (3) allegations. 
384 Under this test, the Governme
nt must persuade the Board 
that antiunion sentiment and/or charge filing and related activi-ties were substantial or motivating factors in the challenged 
employer conduct or decision. 
Once this is established, the bu
rden then shifts to the em-
ployer to prove its affirmative 
defense that it would have taken 
the same action even if its em
ployees had not engaged in pro-
tected activity. 
See 
Manno Electric, Inc
., 321 NLRB 278 fn. 12 (1996). 
How does the Government esta
blish its burden?  Govern-
ment counsel must demonstrate by a preponderance of evidence 
that the employees were engaged in protected activity, that the 
Employer was aware of the activity, that the activity or the 
worker™s union affiliation or ch
arge filing activities were a 
substantial or motivating reason for the employers action, and 

there was a causal connection be
tween the employer™s animus 
and its disciplinary decision. 
The Government may meet its 
Wright Line burden with evi-dence short of direct evidence of motivation.  For example, 
inferential evidence arising form a variety of circumstances, 
such as union animus, timing or
 pretext may sustain the Gov-
ernment™s burden. 385 Furthermore, it may be found that where an employer™s prof-
fered non-discriminatory motivationa
l explanation is false, even 
in the absence of direct testimony or evidence of motivation, 

the trier of fact may infer unlawful motivation. 
Shattuck Dean Mining Corp. v. NLRB
, 362 F.2d 466 at 470 
(9th Cir. 1996), 
Flour Daniel, Inc
., 304 NLRB 970 (1991). 
Motivation of union animus may be inferred from the record 
as a whole where an employer™s proffered explanation is im-
plausible or a combination of factors support circumstantially 
such an inference.   
Union Tribute Co. v. NLRB
, 1 F.3d 486 at 490 to 492 (7th 
Cir. 1993). 
Direct evidence of Union animus is not required to support 
such an inference.   
NLRB v. 50-White Freight Lines, Inc
., 969 F.2d 401 (7th Cir. 
1992). The Government, in this case, contends that it should prevail 
on at least one of three, if not all three, stated reasons. 
The Government contends Russell and Lastinger were spe-
cifically selected for the discipline they received because of 
their union activities. 
Further, the Government contends the reasons 
386  advanced by the Company were simply a pretext for the ac-
tions they took against the individuals. 
And thirdly, that they have met their burden under 
Wright Line and that the Company has failed to demonstrate it would 
have taken the action it did, even in the absence of any pro-

tected conduct on the part of the individuals involved. 
The Company, on the other hand, urges the 
Wright Line analysis is appropriate, that certain elements of the 
Wright Line
 requirements that the Government 
has to meet have been met, 
such as the individuals involvement in union activity, that the 
Company was aware of it and adverse actions were taken 
against the two individuals.  But the Company contends the 
Government™s case comes apart at that point. 
 UNITED INSURANCE CO. OF AMERICA 595That it has demonstrated it would have taken the action it did 
with respect to the discipline herein, even if an initial case has 
been established by the Government. 
Did the Government establish a prima facia case here?  And 
I recognize that certain of the mo
st recent Board cases have quit 
using the word prima facia and have spoken only in terms of 
the Government meeting its burden. 
387 Whichever way I refer to it in th
is case, I am referring to an 
application of the Wright Line analysis regardless of what I 
refer to it as. 
I am fully persuaded the Govern
ment initially met its burden. 
The Government established th
at both of the individuals 
herein were involved in union activity and that Lastinger was 
also involved in charge filing against this Company.  
There is no question, based on the facts I™ve outlined above, 
the Company knew of the union and charge filing activities of 
these two individuals. 
It is also noted that the timing between the filing of the 
charge and the settling of the case by Lastinger is critical.  The 
settlement in Case 12ŒCAŒ19391,
 was approved on September 
2, 1998.  The timing between that approval and the action that 
was taken against Lastinger and Russell happened shortly thereafter. 
Or the events that started in motion had their genesis shortly 
thereafter.  There is no question that there was adverse action 
taken against the two individuals. 
They were placed on probation for one year, and  
388 they missed whatever belonging to the President™s Club and 
regional trips entails.  This record 
is silent as to what the Presi-
dent™s Club and the regional trips involve.  I need not reach 

what they involve to decide the merits of this case. 
Was there evidence the Company was motivated at least in 
part by the activities of these two individuals? 
I™m persuaded the Government met its burden on that point 
for, among other reasons, the Company knew Lastinger had 
brought the Union in. 
The Company knew Russell was on the negotiating commit-
tee and was a visible and voc
al supporter of the Union. 
The Company had indicated,
 through District Manager 
O™Brian, that under the worst set of circumstances, the Com-
pany could decide to simply cl
ose its St. Petersburg facility and 
noted also that the Union could go on strike and bring about the demise of this particular facility. 
So I™m persuaded the Government met its burden of estab-lishing a violation of the Act as far as it is required to go to shift 
the burden to the Company, to either come forward with an 
affirmative defense or lose the case. 
389 Did the Company come forward with an affirmative defense 
that would indicate it would have taken the action it did, even 
in the absence of the protected conduct on the two individuals 
involved? 
Before I answer that question, it is appropriate to look at the 
documents and the testimony that
 centered around or gave rise 
to the Company taking the action it did. 
First, I shall start by looking 
at the documentation that gave 
rise to the discipline that was administered against Russell. 
Specifically, I am referring to 
General Counsel Exhibit 14, 
which is the casualty insurance application for the contents of 
Lastinger™s mobile home. 
Agent Russell testified that he signed the document in ques-
tion, doesn™t dispute it.  He te
stified the only thing he was do-
ing by signing it was he was 
witnessing the signature of the 
insured.  That is in this case, Lastinger, and that was all he was 
doing. He testified that was the procedure the Company followed 
when an agent was insuring property of the agent™s own hold-
ing, and he denied familiarity 
with a number of rules or regula-
tions that might govern this type situation. 
390 However, when shown certain of the Company™s rules and 
regulations and guidelines, specif
ically the Underwriting Guide 
Book, which I think came into evidence as Company Exhibit 
19, he acknowledged he recognized 
parts of it and that he had, 
perhaps, seen parts of it, but he 
had not seen it in the form that 
it was presented. 
And notwithstanding that, he 
still believes his signing was 
simply to witness the other individual™s signature. 
District Manager O™Brian, on the other hand, testified the 
guidelines were clear that an 
individual signing in the manner 
that Agent Russell did, was actually underwriting the policy 

and that he had not only provided this information to all of the 
agents, which would include Russe
ll, but that he had specifi-
cally read at employee meetings at which Russell, among oth-

ers, attended, the actual rules an
d regulations of Monthly Home 
Service Insurance Plans, Riders, Premiums, Guidelines, which 
was referred to in Company Exhibit 16. 
The question arises then as to, A, did Russell understand 
what he was signing and B, wa
s he following Company policy 
when he signed the application for coverage for Lastinger™s 
mobile home. 391 Russell readily admitted that he had not inspected the prop-
erty on the day that he signed 
it, and that he wasn™t sure 
whether it was a five wheel or 
a six wheel, but he did know that 
it was a mobile home. 
I believe Lastinger testified that it was on blocks and that it 
sat near a pad, at leas
t, if not on a pad. 
Russell acknowledged that he was familiar with where the 
mobile home was placed and he 
knew that property had classi-
fications, based on where it was physically located, and that 
those classifications would impact the rate that would be 
charged for coverage on such a piece of property. 
I™m persuaded that Russell knew what he was doing because 
the testimony in this trial and the evidence tends to indicate that 
he is by far the most productive agent in this office. 
And perhaps he™s one of the most productive agents in the country for this insurance Company, which sells insurance of 
various nature to low to mode
rate level income individuals. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596Notwithstanding Russell™s protestations to the contrary, I™m 
persuaded that he knew the company™s rules and regulations. 
I™m convinced that an individual who can produce as 
392 much as Russell can, and be the exemplary employee that he is 
and withstand a complete and full
 audit of his package contain-ing, perhaps, 800 properties and millions of dollars of business, 

knows the rules and regulations. 
And that he was familiar with them, and that he knew and 
understood when he signed as the 
licensed sales representative, 
he was signing in that capacity. 
And that he knew that insurance coverage on a home such as 
Lastinger™s was property that w
ould well have a question as to 
whether it would be covered at l
east into the classification that 
was on the document that he attested he had reviewed by sign-
ing the document. 
So I™m persuaded he signed with full knowledge that he was 
the licensed sales representative
 and that he had not seen the 
property on the date in question, and that he knew or should 

have known that the property was not properly classified. 
Now, did District Manager O™Brian happen upon this infor-
mation coincidentally or was 
he on a mission to seek out, 
search and find any information he could find on Russell and, 

for that matter, Lastinger, so he could take action against them 
because they had been involved with the Union or because they 
had filed 393 charges, or both combined together, or that he was in some 
manner seeking to punish or reta
liate against these two indi-
viduals for the actions they had taken? 
The evidence persuades me District Manager O™Brian was 
not on a mission to destroy the two individuals or to punish or 
to retaliate against them.  
He testified that he helped 
out on the day in question only 
because Rhodes was over-burdened that day, that he had no 
way of knowing what policies or 
applications would be there, 
and that he was reviewing these 
simply because he was helping 
out in the office. 
Rhodes testified she had no wa
y of knowing what policies 
were coming in on any given day or
 what applica
tions would be 
matched up with those.  
That she was over-burdened that day, and that O™Brian per-
formed tasks that required the least amount of effort. 
And I™m persuaded that a cler
ical employee who was need-
ing help, but who did not want to over-burden her superior 
would give him work that woul
d required the least amount of 
office knowledge on his part to go into it. 
So I™m persuaded that he cam
e upon the fire policy coinci-
dentally.  That he observed it 
was in violation of the printed 
rules, the ﬁread to the employeeﬂ rules, 
394 
and that he simply called 
William Koski for guidance. And from that point on, the matter was taken up by the 
committee in the Home Office, and the discipline taken by the 
committee in the Home Office was based on the documents that 
were provided, the explanations 
that were given, and the rules 
under which this Company issues 
insurance through its agents. 
Next I move to the matter 
for which Lastinger was disci-
plined and the situation that gave rise to his discipline. 
Again the application for cove
rage, along with the policy, 
was placed together by Distri
ct Manager O™Brian on the same 
occasion and in the same manner. 
He discovered it.  He knew that the younger Lastinger had 
heart problems because he had most recently returned from 
heart surgery. 
He knew that in the past, the individual that was attempting 
to be covered had issued on him a graded death benefit insur-
ance policy. 
I reject the contention that somehow it made it lawful in this 
case because there was an intervening policy that was a whole 
life policy that was issued by the Company that was in effect 
for approximately a 
395 year, that did not make mention 
or note that the elder Lastinger 
had a health problem. 
I™m persuaded District Manager 
O™Brian, as he testified, 
would have no reason to come upon that unless he was in such 
a situation as someone providi
ng him the information or he 
happened, by chance, to be putting applications and policies 
together and observed such. 
So I™m persuaded that the policy and the application for a 
policy for life insurance on the elder Lastinger was forwarded 
to the Company committee in Chicago simply because District 
Manager O™Brian knew of the ear
lier health problems of the 
elder Lastinger, and he knew that 
he had been informed that the 
younger Lastinger had the same h
ealth problems that his father 
had. I find again the policy and the application from which the 
discipline was taken against 
Lastinger was taken based on Company rules, policies and guidelines as determined by the 

Chicago committee, and it was not done in a manner by District 
Manager O™Brian or anyone else 
at the Company in retaliation 
for the actions of Lastinger and/or for that matter, Russell with 

respect to their Union or charge filing activities. 
396 I further credit the testimony of O™Brian in light of all the 
evidence I have just outlined, that he was not motivated by nor 
had animus toward the two indi
viduals involved in his finding 
the documents and forwarding them to the home office in Chi-
cago. I find the Company met its burden of establishing it would 
have taken the action it did, notwithstanding the Union or 
charge filing activities of the two individuals involved herein. 
Having so concluded, I shall dismiss the Complaint in its en-
tirety, and I so do. 
I thank you for your attention. 
It has been a pleasure being in Tampa, Florida, and this trial 
is closed. 
 